Title: To George Washington from Joseph Jones, 6 August 1781
From: Jones, Joseph
To: Washington, George


                        
                            Dr Sr
                            Phila: 6th Augt 1781
                        
                        I have received your favour of the 2d inst. with the inclosures and shall take proper care of them.
                        Mr Morris seting out for Head quarters in the morning I embrace the opportunity to acknowledge the receipt of
                            yours of the 10th ult. and to thank you for the Copies of the intercepted Letters, the originals were transmitted us by Dr
                            Franklin—these shew the continued delusion and folly of the British Ministry, now rendered more conspicuous by our late
                            successes.
                        From Carolina by the last Flag which left Charles Town on Thursday last was week we learn the Enemy had
                            abandoned 96 and indeed all their Posts were evacuated: but Chs Town, where the Troops were near all arrived—the last
                            detachment from Ireland reduced abt half by the march to relieve 96. Ld Rawdon in Chs Town much indisposed but bound soon
                            for England and that Lesslie was met by the Flag on board the Carrisfort going to Chs Town to take the Command—a Packet
                            was just arrived from England by which accounts were received that the greatest part of the fleet with the Statia plunder
                            had been take by Adml la M. Picquit and carryed into France, very pleasing news if it prove true.
                        No late accounts from Europe or the W. Indies. The Dons seem to play the game wholely for themselves—instance
                            their avidity for territorial cession on the Mississippi and the exclusive Navigation of that River, and the late
                            extraordinary capitulation at Pensacola. The neutral combination has at length drawn from Britain an instruction to her
                            Ships of War and armed Vessells not to interrupt the commerce of the Baltic—We are told Holland is disposed to an alliance
                            with these States, it may be so; but I fear she has a remnant of Spanish indolence & inactivity that requires
                            beating before She will rouse to vigorous action for as yet I discover but feeble efforts—Let us look at Home where
                            matters are more pleasing from the successes of the present Campaign and if we pursue our advantage will place us in a
                            respectable situation before the Negociators at the Congress when they convene and if you shall be able to push the point
                            at N.Y. and be ultimately crowned with success, I shall be very indifferent abt Spanish or Dutch alliances especially the
                            first; as I confess I do not relish their behavior to us on more occasions than one, but enough of this.
                        We have had much debate abt Vermont—nothing yet determined, but think it will
                            terminate in appointing persons to settle with them the terms of their admission into the Union.
                        By the Marquis you will be informed of the British fleet moving up the Bay the 31st ult. with abt 3000 troops
                            on board destined it was supposed for Baltimore—They had been embarked some days and in the Road waiting I presume for
                            intelligence—perhaps the interception of the southern Mail afforded them what they wanted—though it is said a vessell came
                            in from New York. Govr Lees Letter is the 4th & the fleet not then in sight of annapolis, which makes me suspect
                            they must have been detained by contrary winds or put into Potowmack—we shall if they are come up the Bay hear more
                            Tomorow, if we do before Mr Morris sets off you shall have the information.
                        Mrs Washington was out at Col. Blands when your Letter arrived—I have sent her Letter by one of her Servants.
                            with real esteem I am Dr Sr yr aff. & obed. Servt
                        
                            Jos: Jones.
                        
                    